IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                              No. 95-40059
                         Conference Calendar
                           __________________

PETE VARDAS, JR.,

                                         Plaintiff-Appellant,

versus

TEXAS DEPARTMENT CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,
Pardons and Parole Division,

                                         Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
               for the Eastern District of Texas
                       USDC No. 6:94-CV-363
                        - - - - - - - - - -
                           June 30, 1995
Before JONES, WIENER, and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

     Pete Vardas, Jr., filed a motion to dismiss without

prejudice his civil rights complaint, 42 U.S.C. § 1983, under

Fed. R. Civ. P. 41(a)(1), and the district court granted the

motion.   On appeal Vardas argues the merits of his underlying

Eighth Amendment claim, but fails to challenge the basis of the

dismissal.     Issues not raised or briefed are considered

abandoned.     Evans v. City of Marlin, Tex., 986 F.2d 104, 106 n.1

(5th Cir. 1993).

     *
          Local Rule 47.5 provides: "The publication of opinions
that have no precedential value and merely decide particular
cases on the basis of well-settled principles of law imposes
needless expense on the public and burdens on the legal
profession." Pursuant to that Rule, the court has determined
that this opinion should not be published.
                          No. 95-40059
                               -2-


     To the extent that he argues for the first time on appeal

that the district court and Texas Department of Criminal Justice

officials conspired to violate his civil rights, this court will

not address issues not considered by the district court.

"[I]ssues raised for the first time on appeal are not reviewable

by this court unless they involve purely legal questions and

failure to consider them would result in manifest injustice."

Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991).

     The appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).    Because

the appeal is frivolous, it is DISMISSED.   5th Cir. R. 42.2.   All

motions are DENIED.